                                                                                          JASON S. DIPONZIO
                                                                                                         ATTORNEY AT LAW




                                                                    December 6. 2019
 Hon. Paul R. Warren
 United States Bankruptcy Judge
 Western District of New York
 100 State Street
 Rochester. New York 14614

 Re:      DuVall v. County of Ontario
          APNo. 19-2011

 Dear Judge Warren:




                                                                                                                              Case 2-19-02011-PRW, Doc 11, Filed 12/06/19, Entered 12/06/19 15:37:08,
        ‘l’he parties have agreed to the following modifications to the Scheduling Order issued
                                                                                                in
 the above adversary proceeding, dated June 26. 2019:

          1).        Discovery, including all depositions, must be completed by February 14, 2020;

          2).       Expert witness disclosures shall he exchanged on or before February 28, 2020;

          3).       Trial shall he held on a date certain, to he set by the Court sometime after April




                                                                                                                                               Description: Main Document , Page 1 of 1
                    13, 2020.

       Opposing counsel has signified his agreement with these proposed dates by counter
signing this letter.

          If the Court will require a pre-trial conference in order to set the trial date, please so
advise.

          Thank you for your continued consideration in this matter.

                                                                   Respectful iy yours.
                                                                     z


                                                                  Jason S. (Ponzio
                                                                  j diponzio@diponziolaw.com
JSD/rj

Agreed to:




                                                          www.diponziolaw.com
          F’: 585-530-8515   r.   585-530-8518   I   950Reynolds Arcade fluilding. 16 El Marn Street
                                                                                                       J Rochester. NY 1464
